Citation Nr: 9920025	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for residuals of a left knee injury, 
status post surgery.

The veteran testified before a hearing officer in November 
1998.  The transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  A left knee injury, status post surgery, was present 
prior to active service and noted on examination prior to 
entry.

3.  Traumatic arthritis of the left knee was first identified 
in service and represented a permanent increase in the 
severity of left knee impairment.


CONCLUSION OF LAW

Left knee arthritis exhibited in service represents an 
aggravation of the left knee disability.  38 U.S.C.A. §§ 
1153, 5107 (West 1991); 38 C.F.R. §3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records from a service medical facility dated in October 1970 
reflect that the veteran tore his mediolateral ligament of 
his left knee while playing football in high school.  It was 
surgically repaired and an excellent post-operative course 
was noted.  The knee was placed in a cast for six weeks and 
vigorous physical therapy was recommended.  It was noted that 
the veteran had progressed well in physical therapy.  

On physical examination prior to entry into service in 
November 1975 , a surgical scar was observed on the left 
knee, with no current disability observed.  A physical 
examination report dated in April 1977 reflects the presence 
of a well-healed, nonsymptomatic surgical scar on the left 
knee, as well as full range of left knee motion and strength.  
According to a January 1991 physical therapy consultation 
report, the veteran complained of left knee pain while 
playing racquetball.  X-rays revealed degenerative changes 
and a May 1991 report reflects an assessment of degenerative 
joint disease of the left knee.  A July 1991 inpatient 
treatment record reflects that the veteran underwent a left 
knee arthroscopy.  A November 1992 examination report notes 
that the veteran fully recovered from arthroscopic surgery. 

At his November 1998 hearing, the veteran testified that 
following his left knee injury sustained in 1970 during high 
school and subsequent surgery, he did not have any knee 
problems.  He indicated that in 1991, he developed recurrent 
left knee pain and which remained even after the 1991 
arthroscopy of his left knee.  When the veteran's left knee 
bothers him, he reportedly takes medication and uses ice 
packs and bandages to relieve his knee pain.

A January 1999 VA examination report reflects a diagnosis of 
palpable arthritis of the left knee.  There was no evidence 
of tenderness, fluid, or instability.  Range of motion of the 
left knee was from 5 to 115 degrees.  The examiner concluded 
that the veteran's current left knee disability progressed 
normally, given the type of pre-service injury the veteran 
had sustained. 

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

After reviewing the evidence of record, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that the veteran's claim for entitlement to 
service connection for residuals of a left knee injury, 
status post surgery, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran has presented a claim 
which is not inherently implausible.  The Board is satisfied 
that all facts have been properly developed.  The veteran was 
afforded a VA Compensation and Pension Examination in January 
1999.  No further assistance is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The veteran concedes and the record confirms that left knee 
disability preexisted service.  The veteran's ligament in his 
left knee was repaired several years prior to service 
following a football injury.  Residuals of his left knee 
surgery were noted on physical examinations prior to service 
and immediately after service entry.  However, these 
examination reports reflect that the knee had made a good 
recovery and, other than scarring, there was no left knee 
dysfunction noted.  

There is competent medical evidence showing that the veteran 
has a current disability.  The January 1999 VA examination 
report reflects a diagnosis of palpable arthritis of the left 
knee.  

In his April 1999 statement, the veteran contends that his 
current left knee disability is not the result of natural 
progression because after his October 1970 surgery he did not 
develop left knee problems again until 1991 while playing 
racquetball.  He argues that his pre-existing injury was 
permanently worsened as a result of active service.  

Evidence against the veteran's claim is the January 1999 
examination report, in which the examiner concluded that the 
veteran's current left knee disability progressed normally, 
given the type of pre-service injury the veteran had 
sustained. 

While the veteran has not submitted a medical opinion 
reflecting that his left knee disability was, in fact, 
aggravated by service beyond its natural progression, there 
is probative competent medical evidence establishing 
aggravation in service.  Arthritis of the left knee was not 
identified prior to service and was first clinically 
identified approximately 14 years after he began his tour of 
duty.  The veteran's 1991 complaints of left knee pain 
reflected a recent increase in symptoms after years without 
pain, and resulted in an arthroscopy of his left knee.  The 
current findings of arthritis of the left knee with loss of 
motion represents an increase in the severity of the 
underlying disability. 

Though the January 1999 examiner noted that the veteran's 
disability is the result of its natural progression, the 
Board concludes that the evidence is in equipoise regarding 
whether the veteran's current left knee disability has been 
aggravated by service.  After a review of the evidence 
pertaining to the manifestations of the left knee disability 
prior to, during and subsequent to service, the Board finds 
that the veteran's pre-existing left knee disability was 
aggravated by active service.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection residuals of a left knee 
injury, status post surgery is warranted.  38 U.S.C.A. §§ 
1153, 5107; 38 C.F.R. §3.306.


ORDER

Service connection for left knee arthritis is granted.



REMAND

The Board notes that the veteran filed a timely notice of 
disagreement as to the September 1997 denial of service 
connection for intervertebral disc syndrome of the 
lumbosacral spine.  During the pendency of the appeal, in a 
March 1999 hearing officer decision, service connection was 
granted for intervertebral disc syndrome of the lumbosacral 
spine.  The Board notes that the United States Court of 
Appeals for the Federal Circuit has held that an appeal under 
VA law applies only to the service-connected claim, and 
cannot apply to "the logically down-stream element of 
compensation level" if the service connection claim is 
subsequently granted.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  Accordingly, the grant of service 
connection constitutes a full grant of the benefits sought as 
to that issue.  Id.

However, the May 1999 statement of accredited representation 
could be construed as a notice of disagreement as to the 10 
percent disability rating assigned for the lumbosacral spine 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board finds that 
additional development is required to allow the veteran the 
opportunity to perfect an appeal as to this issue.

Accordingly, the case must be returned to the RO for the 
following:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an increased evaluation 
for the veteran's service-connected 
intervertebral disc syndrome of the 
lumbosacral spine, currently rated as 10 
percent disabling.  The RO should advise 
the veteran of the necessity for filing a 
substantive appeal and of the applicable 
time limits in which to perfect such 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1998).

The appeal as to the claim of entitlement to an increased 
evaluation for intervertebral disc syndrome of the 
lumbosacral spine, will be returned to the Board following 
the issuance of the SOC only if it is perfected by the filing 
of a timely substantive appeal.  The purpose of this REMAND 
is to afford the veteran due process of law.  No inference 
should be drawn regarding the merits of the claim, and no 
action is required of the veteran until further notified.

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

